Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant and proposed moving claims 2 & 3 into claim 1 and suggested canceling claims 8-15. Examiner also pointed out issues with claims 1, 2 & 4-7 that invokes 112f and discussed how to rewrite these claims to obviate invoking of 112f without introducing new matters. Examiner further stated that if the Applicant amends claims as proposed by Examiner, the case will be placed in allowable condition. The Applicant agreed to consider the recommendation and get back with a response asap.
	Subsequently, the Applicant emailed the proposed amendment as recommended by Examine (please see attached “Email from the Applicant” for details.). Additionally, the Applicant added an independent method claims that incorporates all the limitations of proposed amendment of claim 1.
	The case has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Sarah Night (Reg. No.58722) on 5/13/2021. 
AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
1. (Currently Amended) A system for verifying information associated with a user, comprising a first information processor device, a second information processor device and a third information processor device, wherein:
the first information processor device is configured to transmit to the second information processor device: a first message comprising information associated with the user, a unique identifier uniquely associated with the user associated information and an identity digital signature generated using an identity private key of an identity private key and identity public key pair associated with the user and a message generated using a portion of the first message, wherein the first message comprises an identity token, the identity token being valid for a temporary communication session between the first information processor device and second information processor device within which the first message is transmitted from the first information processor device to the second information processor device;
the second informationprocessor device is configured to: 
generate a hash of a portion of the user associated information combined with the unique identifier associated with the user associated information; and 
validate the identity token;
processor device only if the identity token is successfully validated, a second message comprising the generated hash, the identity digital signature and the portion of the first message based on which the identity
digital signature is generated, wherein the portion of the first message based on which the identity digital signature is generated comprises the identity token; and
the third informationprocessor device is configured:
to lookup the generated hash in a database relating a previously determined hash of the portion of the user associated information combined with the unique identifier associated with the user associated information with the identity public key of the identity private key and identity public key pair associated with the user,
to verify the identity digital signature using the identity public key related to the generated hash in the database, and
upon successful verification of the identity digital signature, to transmit a response to the second informationprocessor device indicating the successful verification.

2. (Canceled)

3. (Canceled)	

4. (Currently Amended)	The system according to claim 1 [[2]], wherein: 
the first informationprocessor device is configured to generate the identity token based on a second portion of the first message and first session information valid for the temporary communication session between the first informationprocessor device and second informationprocessor device.

5. (Currently Amended)	The system according to claim 1 [[2]], wherein:
the second informationprocessor device is configured to validate the identity token based on a second portion of the first message and second session information valid for the temporary communication session between the first informationprocessor device and second informationprocessor device, the second session information corresponding to the first session information.

6. (Currently Amended)	The system according to claim 1, further comprising a fourth informationprocessor device, wherein the fourth informationprocessor device comprises circuitry configured:
to receive, from a first informationprocessor device, the identity public key and user associated information; and
upon successful completion of a checking procedure for checking validity of the user associated information: 
to generate the unique identifier associated with the user associated information; 
to determine the hash of the portion of the user associated information combined with the unique identifier associated with the user associated information, to transmit the hash of the portion of the user associated information combined with the unique identifier associated with the user associated information and the identity public key to the third informationprocessor device, and
to transmit the unique identifier associated with the user associated information to the first informationprocessor device.

7. (Currently Amended) The system according to claim 6, wherein the third informationprocessor device is configured to add the received hash of the portion of the user associated information combined with the unique identifier associated with the user associated information and the identity public key to the database.

8-15. (Canceled)	

16. (New) A method comprising:
transmitting from a first information processor device to a second information processor device: 
a first message comprising information associated with a user, a unique identifier uniquely associated with a user associated information and an identity digital signature generated using an identity private key of an identity private key and identity public key pair associated with the user and a message generated using a portion of the first message, wherein the first message comprises an identity token, the identity token being valid for a temporary communication session between the first information processor device and second information processor device within which the first message is transmitted from the first information processor device to the second information processor device;
generating, at the second information processor device, a hash of a portion of the user associated information combined with the unique identifier associated with the user associated information;
validating, at the second information processor device, the identity token;
transmitting, to a third information processor device only if the identity token is successfully validated, a second message comprising the generated hash, the identity digital signature and the portion of the first message based on which the identity digital signature is generated, wherein the portion of the first message based on which the identity digital signature is generated comprises the identity token; and 
looking up the generated hash, at the third information processor device, in a database relating a previously determined hash of the portion of the user associated information combined with the unique identifier associated with the user associated information with the identity public key of the identity private key and identity public key pair associated with the user,
verifying, at the third information processor device, the identity digital signature using the identity public key related to the generated hash in the database, and
upon successful verification of the identity digital signature, transmitting a response from the third information processor device to the second information processor device indicating the successful verification.

Allowable Subject Matter
Claims 1, 4-7 & 16 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 & 16, although the prior art of record teaches (such as, Rodriguez (WO2016/128569 A1, as mentioned in IDS dated 9/18/2019) the first information processor device is configured to transmit to the second information; none of the prior art, alone or in combination teaches transmit, to the third information; in view of other limitations of claims 1 & 16.
	The closest prior art (patent publications) made of records are: 
Rodriguez (WO2016/128569 A1, as mentioned in IDS dated 9/18/2019)) teaches that a method of a digital identity system generating a sharing token for authenticating a bearer to a validator, wherein a data store of the digital identity system holds a plurality of attributes of the bearer, the method comprising implementing by the digit -al identity system the following steps: receiving at the digital identity system from a bearer an electronic sharing token request, wherein the token request identifies at least one of the bearer's attributes in the data store selected for sharing with a validator; in re - sponse to the electronic token request, generating a sharing token, which is unique to that request, for presentation by the bearer to a validator; associating with the unique sharing token at the digital identity system the identified at least one bearer attribute; and issu -ing to the bearer the unique sharing token; and wherein later presentation of the unique sharing token to the digital identify system by a validator causes the at least one bearer attribute associated with the sharing token to be rendered available to the validator by the digital identity system.
Frank (EP3318999 as mentioned in IDS dated 9/18/2019) teaches a invention that relates to a method for issuing a virtual version (164, 408) of a document (160) by a first computer system (100) of an ID provider, the document (160) having a visual display of a data record. The method comprises:¢ creating the virtual document (164, 408) as a virtual version of the document (160) comprising an electronic copy of the record of the document (160), ¢ calculating a hash value of the virtual document (164, 408), ¢ Signing the hash value with a private key (106) of an asymmetric key pair associated with the issuer of the virtual document (164, 408), ¢ storing the signed hash value in an entry in a cryptographically secured database (110) for issuing the virtual document (164, 408 ), Sending the virtual document (164, 408) to an owner (150) of the document (160) together with a memory ID of the virtual document (164,408), the memory ID containing the entry of the database (110). identified with the signed hash value of the virtual document (164, 408).
Cameron (US20050091495 as mentioned in IDS dated 9/18/2019) teaches In accordance with various aspects, the present invention relates to methods and systems for sending an identity information document comprising selecting identity information from a self-identity information store for inclusion in the identity information document. The selected identity information is read from a self-identity information store. The identity information document is generated to include the selected identity information and one or more keys, and signed using a key associated with one of the keys included in the identity information document. The identity information document is then sent to a recipient. Receiving an identity information document comprises receiving a signed identity information document from an originator. A determination is made as to whether identity information in the identity information document is reliable. The identity information is saved in a recognized identity information store if the identity information is determined to be reliable. If the identity information is determined to be unreliable, an identity recognition number retrieved from the sender is compared to an identity recognition number generated by the recipient based on information in the received identity information document. If the identity recognition number is verified, the identity information is saved in the recognized identity information store.
 PAVONI (US20100088338) teaches embodiments relate to systems and methods for verifying an individual's identify and preventing identify theft. The system comprises at least one input device, third party databases, network and processing unit. The input device is used to enter an individual's consumer identity information, while the third party databases stores identity data. The network communicates with the third party databases and the at least one input device, while the processing unit communicates with at least one of the input devices, third-party databases and the network. The processing unit contains instructions for receiving the individual's consumer identify information from the at least one input device; searching the third party databases using the received identify information to identify at least one pattern of interest in at least one alert category; scoring at least the one pattern of interest as a function of at least one Red Flag Rule; and communicating the score. 
Hickman (US 20100161468) teaches a method for authenticating parties engaging in a financial transaction is provided. The parties using a remote input device in communication with a financial transaction payment system. The payment system is coupled to a database. The parties include a customer registered with the payment system. The method includes storing within the database an authentication sound selected by the customer and a unique identifier assigned to the customer, accessing the payment system by the customer using the remote input device to engage in the financial transaction, prompting the customer to input the unique identifier assigned to the customer to authenticate the customer to the payment system, and transmitting the authentication sound from the payment system to the input device for the customer to hear the authentication sound to authenticate the payment system to the customer. 
KHAN (US20100332391) discloses systems and methods are disclosed herein to allow a party to a multiple-party transaction to perform authentications using identification information received from another party while allowing the party generating the identification information to maintain confidentiality of information. A user may enter an access code to identify the user to a first party that will be generating identification information to a second party in the transaction. The access code may be entered without requiring the entry of an alphanumeric PIN (Personal Identification Number). The first party may convert the access code to a second code for transmission to the second party so that the access code is not revealed to the second party. The second party may use the second code to authenticate the user, to authenticate a payment transaction or other types of communications from the user or the first party. Thus, parties in a multiple-party transaction may perform authentications while maintaining the confidentiality of information. 
NEUMAN (US20130262857) discloses that A network user is authenticated to another network entity by using a first program to receive user input validation information, and store a user credential. A second program receives information, such as a random number, from the other entity. The first program receives an input transferring the information to it, transmits the information to the authentication server, and receives an identifier of the other entity, other information, and authentication policy requirements from the authentication server. It then transmits the input validation information corresponding to the received authentication policy requirements to the authentication server, and in response receives a request for a user credential. It signs a message, including the transferred information and the received other information, with the stored user credential, and transmits the signed message to the authentication server to authenticate the user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497